DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
Applicant’s election without traverse of claims 1-16 in the reply filed on 01/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 (a)(1) as being anticipated by Buehl (US6099727).
Claim(s) 1-5, 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US20180028935).Rejection in view of Buehl
Claim 1: Buehl teaches in figure 1 a system, comprising: 
 	a compressor that comprises an inlet and an outlet (compressor 14 has an inlet line and outlet line shown by arrows); 
 	a process fluid heat exchanger that is in fluid communication with the compressor outlet (condenser 11), wherein 
 	the process fluid heat exchanger is adapted to receive a heat transfer fluid from the compressor outlet and a process fluid (The heat transfer fluid is 16 from the compressor. The process fluid is 10. Column 2 lines 65-67 that line 10 is dirty oil.), wherein 
 	the process fluid heat exchanger is further adapted to increase a temperature of the process fluid via heat transfer with the heat transfer fluid so as to produce a heated process fluid (Column 3 lines 7-9 teaches that the dirty oil 10 is warmed in condenser 11.); 
 	an expansion device that is adapted to receive the heat transfer fluid that exits the process fluid heat exchanger (Expansion valve 12 in line 17.); and 

 	the heat recovery heat exchanger is adapted to receive the heat transfer fluid that exits the outlet of the expansion device and the heated process fluid (Expansion valve 12 goes into 13. Warmed oil 18 is also sent to evaporator 13 via lines 18 and 21.), wherein  	the heat recovery heat exchanger is further adapted to decrease a temperature of the heated process fluid as it flows through the heat recovery heat exchanger via heat transfer with the heat transfer fluid flowing through the heat recovery heat exchanger so as to produce a cooled process fluid that exits the heat recovery heat exchanger (Column 3 lines 12-17 teaches that the oil in line 21 is cooled and leaves the apparatus through line 22.).  
Claim 5: Buehl teaches in figure 1 the expansion device is a valve (Column 3 line 1 teaches 12 is an expansion valve.).

Rejection in view of Sano
Claim 1: Sano teaches in figure 1 a system, comprising: 
 	a compressor that comprises an inlet and an outlet (compressor 5 has inlet 24 and outlet 21); 
 	a process fluid heat exchanger that is in fluid communication with the compressor outlet (heat exchanger A reference 3), wherein 
 	the process fluid heat exchanger is adapted to receive a heat transfer fluid from the compressor outlet and a process fluid (The heat transfer fluid from the compressor is Substance B of figure 1, it follows outlet line 21 towards Heat exchanger A. The process fluid is Substance A, which flows into Heat Exchanger A from line 12.), wherein 
 	the process fluid heat exchanger is further adapted to increase a temperature of the process fluid via heat transfer with the heat transfer fluid so as to produce a heated process fluid (Figure 1 shows that the temperature of Substance A is 25C at 11, and it increases to 26C after exiting Heat exchanger A through line 13, meaning that the temperature is increased.); 
 	an expansion device that is adapted to receive the heat transfer fluid that exits the process fluid heat exchanger (There is a valve 6 for Substance B after it leaves Heat exchanger A via line 22); and 

 	the heat recovery heat exchanger is adapted to receive the heat transfer fluid that exits the outlet of the expansion device and the heated process fluid (Substance B exits expansion device 6 and enters Heat exchanger B via line 23. Substance A leaves Heat exchanger A and enters Heat exchanger B via line 13.), wherein 
 	the heat recovery heat exchanger is further adapted to decrease a temperature of the heated process fluid as it flows through the heat recovery heat exchanger via heat transfer with the heat transfer fluid flowing through the heat recovery heat exchanger so as to produce a cooled process fluid that exits the heat recovery heat exchanger (Substance A enters Heat exchanger B at 26C and leaves at 25C, meaning that the temperature is being decreased.).  
Claim 2: Sano teaches in figure 1 the heat recovery heat exchanger is further adapted to increase a temperature of the heat transfer fluid as it flows through the heat recovery heat exchanger via heat transfer with the  
Claim 3: Sano teaches the process fluid is a hydrocarbon-containing process fluid (Sano teaches in [0011] that the process fluid, Substance A, is mixed with the object to be treated. In this case it is a combination of water, oil, and a solid. Substance A can be seen in figure 1 as a gas at times. This is a multiphase fluid stream which is being considered the hydrocarbon containing stream as taught by the applicant. Applicant specification [0003] teaches that a hydrocarbon containing fluid stream may be a multiphase fluid comprising a mixture of oil, free and dissolved gas and/or water.).
Claim 4: Sano teaches the hydrocarbon-containing process fluid comprises oil and water (Sano teaches in [0011] that Substance A is mixed with water and oil, as these are the objects it is treating.).    
Claim 5
Claim 8: Sano teaches in figure 1 the heat transfer fluid that enters the process fluid heat exchanger consists primarily of gas at a first temperature and wherein the heat transfer fluid that exits the process fluid heat exchanger has a liquid-to-gas ratio by mass that is greater than zero and it has a second temperature that is less than the first temperature (Figure 1 shows Substance B being sent into Heat exchanger A. It can be seen that the gas is sent in via line 21 and liquid comes out at line 22. The first temperature is 28C while the second exiting temperature is lower at 27C.).
Claim 10: Sano teaches in figure 1 the heat transfer fluid that enters the process fluid heat exchanger and the heat transfer fluid that exits the process fluid heat exchanger are at approximately the same pressure (figure 1 shows the entering Substance B is 1MPa at line 21 while the leaving Substance B is 1MPa at line 22).    
Claim 13: Sano teaches in figure 1 the heat transfer fluid that enters the process fluid heat exchanger and the heat transfer fluid that exits the process fluid heat exchanger are at approximately the same pressure (figure 1 shows the entering Substance B is 1MPa at line 21 while the leaving Substance B is 1MPa at line 22).  
Claim 14: Sano teaches in figure 1 the heat transfer fluid that enters the expansion device has a first pressure and wherein the heat transfer fluid that exits the expansion device has a second pressure, wherein the second pressure is less than the first pressure (Substance B enters expansion valve 6 at 1MPa and leaves at 0.8MPa, which is less than the entering pressure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Ljubicic (US20140262171).

Rejection in view of Sano
Claim 9: Referring to the limitation of “the heat transfer fluid that exits the process fluid 5heat exchanger has a liquid-to-gas ratio by mass of at least about 90%,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 11: Sano does not explicitly state the second temperature is at least equal to or less than a dew point temperature of the heat transfer fluid at a discharge pressure of the compressor.  
Sano teaches in [0042]-[0043] that the temperature can be changed based on operation condition and environment.
It would have been obvious to one of ordinary skill to have an optimized temperature such as the second temperature is at least equal to or less than a dew point temperature of the heat transfer fluid at a discharge pressure of the compressor as Sano teaches it is known to change the temperature based on the operation condition and environment of the system.
This is also considered to be intended usage of the system. Since the prior art teaches the structure of the claims, it would be capable of this 
Claim 12: Sano does not explicitly state the second temperature is at least 250F less than 15the first temperature.  
Sano teaches in [0042]-[0043] that the temperature can be changed based on operation condition and environment.
It would have been obvious to one of ordinary skill to have an optimized temperature as Sano teaches it is known to change the temperature based on the operation condition and environment of the system.
This is also considered to be intended usage of the system. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 15
Sano teaches in [0042]-[0043] that the pressures can be changed based on operation condition and environment.
It would have been obvious to one of ordinary skill to have optimized pressures as Sano teaches it is known to change the pressure based on the operation condition and environment of the system.
This is also considered to be intended usage of the system. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 16: Sano does not explicitly state the second pressure is at least 250 psia less than the first pressure.
Sano teaches in [0042]-[0043] that the pressures can be changed based on operation condition and environment.
It would have been obvious to one of ordinary skill to have optimized pressures as Sano teaches it is known to change the pressure based on the operation condition and environment of the system.
This is also considered to be intended usage of the system. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Rejection in view of Sano and Ljubicic
Claim 6: Sano does not explicitly state the process fluid heat exchanger is one of an immersed plate type heat exchanger and a tube bundle type heat exchanger.  
Sano teaches in [0026] the use of shell and tube type heat exchangers.
Ljubicic teaches in the abstract that shell and tube heat exchangers use tube bundles and that they are able to increase the tube and shell side heat transfer coefficients. Therefore this means that tube bundle heat exchangers include shell and tube.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the shell and tube heat exchanger of Sano because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the shell and tube heat exchanger of Sano is/are an equivalent of the tube bundle heat exchanger as they are both meant to be used for heat exchange.
It would also have been obvious for Sano to use tube bundle heat exchangers as Ljubicic teaches the benefit of increase heat transfer coefficients by using tube bundles with shell and tube heat exchangers.
Claim 7: Sano does not explicitly state the heat recovery heat exchanger is one of an immersed plate type heat exchanger and a tube bundle type heat exchanger.  
Sano teaches in [0026] the use of shell and tube type heat exchangers.
Ljubicic teaches in the abstract that shell and tube heat exchangers use tube bundles and that they are able to increase the tube and shell side heat transfer coefficients. Therefore this means that tube bundle heat exchangers include shell and tube.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the shell and tube heat exchanger of Sano because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the shell and tube heat exchanger of Sano is/are an 
It would also have been obvious for Sano to use tube bundle heat exchangers as Ljubicic teaches the benefit of increase heat transfer coefficients by using tube bundles with shell and tube heat exchangers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20160158763.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/18/2022